Case: 18-50742      Document: 00515036471        Page: 1     Date Filed: 07/16/2019




          IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT
                                                                        United States Court of Appeals
                                                                                 Fifth Circuit
                                    No. 18-50742                               FILED
                                    No. 18-50743                           July 16, 2019
                                 Conference Calendar
                                                                          Lyle W. Cayce
                                                                               Clerk


UNITED STATES OF AMERICA,

                                                Plaintiff−Appellee,

versus

LUIS OSCAR URIAS-CRUZ,

                                                Defendant−Appellant.



                  Appeals from the United States District Court
                        for the Western District of Texas
                                No. 4:11-CR-295-1
                                No. 4:17-CR-263-1




Before DAVIS, SMITH, and SOUTHWICK, Circuit Judges.
PER CURIAM: *

      The Federal Public Defender (“FPD”) appointed to represent Luis Urias-



      * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in
5TH CIR. R. 47.5.4.
    Case: 18-50742    Document: 00515036471     Page: 2   Date Filed: 07/16/2019


                                 No. 18-50742
                                 No. 18-50743
Cruz has moved for leave to withdraw and has filed a brief per Anders v. Cali-
fornia, 386 U.S. 738 (1967), and United States v. Flores, 632 F.3d 229 (5th Cir.
2011). Urias-Cruz has not filed a response. We have reviewed counsel’s brief
and the relevant parts of the records.

      These consolidated appeals involve the revocation of a term of supervised
release and a new conviction for possession of marihuana with intent to distrib-
ute. In accordance with United States v. Garcia, 483 F.3d 289, 291 (5th Cir.
2007), the Anders brief states that Urias-Cruz wishes to appeal his revocation
sentence only and not the revocation of supervised release. Although the FPD
has included a copy of a document signed by Urias-Cruz, that document does
not make clear what it is that Urias-Cruz intends to appeal.

      Nevertheless, based on our independent review of the transcripts and
the rest of the record, we conclude that no nonfrivolous issue for our review is
presented by either of the consolidated appeals. See Anders, 386 U.S. at 744.
Consequently, because we concur with the FPD’s assessment that neither
appeal presents a nonfrivolous issue, the motion for leave to withdraw is
GRANTED, counsel is excused from further responsibilities herein, and the
appeals are DISMISSED. See 5TH CIR. R. 42.2.




                                         2